3 U.S. 308 (____)
3 Dall. 308
OLNEY
versus
ARNOLD.
Supreme Court of United States.

Olney, the Defendant in the court below.
*318 The cause was held under advisement, till the 8th of August, when the CHIEF JUSTICE delivered the following decision on the point last argued.
BY THE COURT: We are clearly of opinion, that the Superior Court of Rhode Island, on whose judgment this writ of error is brought, is the highest court of law of that state, within the meaning of the 25th section of the judicial act. The general assembly might set aside, but they could not make, a decision.
The CHIEF JUSTICE then delivered the opinion of the court on the first point; in consequence of which, the judgment of the superior court of Rhode Island, was affirmed.